Judge WELLS
dissenting.
The majority opinion illustrates the tension between the useful and commendable resort to pretrial orders to help chart the course of civil trials, and the more universal principle that the outcome of trials should reflect the real merits of the case.
In the case now before us, the “stipulation” referred to by the majority was the contention by the plaintiff of the issues of negligence and damages, which was followed by the contention of the defendants of the issue of contributory negligence. There was no contention by plaintiff of an issue of last clear chance.
At the charge conference, however, there was extensive discussion between counsel and the court as to whether the issue of last clear chance should go to the jury. Counsel for defendants *739did not mention the pretrial issues contentions, but vigorously argued that the evidence would not support an instruction as to last clear chance. Thus, there was no suggestion of unfair disadvantage to defendants by this aspect of potential variance from the contentions in the pretrial order. Under these circumstances, the pretrial order should not preclude the question of whether last clear chance was an appropriate issue to be submitted in this trial.
The evidence tended to show that after defendant Edna Booth rounded the last curve in the road between her car and the point at which April Reber was struck, there was a distance of one-tenth of a mile (i.e., at least 500 feet). The evidence also tended to show that there were no obstructions in the roadway between the Booth car and Ms. Reber. The evidence is conflicting as to the “lighting” conditions at the scene. All this leads me to conclude that the jury could have reasonably determined that Mrs. Booth could have seen Ms. Reber in her position of peril in time to avoid striking her, but failed to do so. In my opinion, all the elements of last clear chance were present in this case. See Vernon v. Crist, 291 N.C. 646, 231 S.E.2d 591 (1977); McMahan v. Stogner, 95 N.C. App. 764, 384 S.E.2d 60 (1989), rev. denied, 326 N.C. 49, 389 S.E.2d 91 (1990), and cases cited and relied upon therein.
For the failure of the trial court to submit and instruct upon last clear chance, there should be a new trial.